Exhibit 10.1

FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this
“Amendment”) made as of this 15th day of March, 2013, by and among
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the
“Borrower”), CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation
(“REIT”), HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company
(“HC-2501”), DC-19675 W. TEN MILE, LLC, a Delaware limited liability company
(“DC-19675”), DC-1221 COIT ROAD, LLC, a Delaware limited liability company
(“DC-1221”), DC-5000 BOWEN ROAD, LLC, a Delaware limited liability company
(“DC-5000”), HC-8451 PEARL STREET, LLC, a Delaware limited liability company
(“HC-8451”), HC-17322 RED OAK DRIVE, LLC, a Delaware limited liability company
(“HC-17322”), GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability
limited partnership (“GWI”), and HC-1940 TOWN PARK BOULEVARD, LLC, a Delaware
limited liability company (“HC-1940”; REIT, HC-2501, DC-19675, DC-1221, DC-5000,
HC-8451, HC-17322, GWI and HC-1940 are hereinafter collectively referred to as
the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS LISTED ON THE SIGNATURES PAGES HEREOF AS LENDERS
(KeyBank and the other lenders are listed on the signatures pages hereof as
Lenders, collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower and KeyBank, individually and as Agent, entered into that
certain First Amended and Restated Credit Agreement dated as of November 19,
2012 (as modified or amended from time to time, the “Credit Agreement”); and

WHEREAS, REIT and HC-2501 executed and delivered to Agent and the Lenders that
certain Unconditional Guaranty of Payment and Performance dated as of March 30,
2012, as amended by that certain First Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
June 29, 2012 and that certain Second Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
July 19, 2012, and as ratified by that certain Ratification of Unconditional
Guaranty of Payment and Performance dated as of November 19, 2012 by REIT,
HC-2501, DC-19675, DC-1221, DC-5000 and HC-8451 (as modified, amended, or
ratified from time to time, the “Guaranty”); and

WHEREAS, DC-19675 executed that certain Joinder Agreement dated as of May 25,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and



--------------------------------------------------------------------------------

WHEREAS, DC-1221 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, DC-5000 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-8451 executed that certain Joinder Agreement dated as of
September 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, HC-17322 executed that certain Joinder Agreement dated as of
November 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, GWI executed that certain Joinder Agreement dated as of December 28,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-1940 executed that certain Joinder Agreement dated as of
December 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement; and

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:

(a) By inserting the following new definitions in §1.1 of the Credit Agreement,
in the appropriate alphabetical order:

“Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.”

“Documentation Agent. Capital One, National Association, a national banking
association.”

 

2



--------------------------------------------------------------------------------

“Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application of official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.”

(b) By deleting in its entirety the definition of “Hedge Obligations” appearing
in §1.1 of the Credit Agreement, and inserting the following new definition in
lieu thereof:

“Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.”

(c) By deleting the first sentence of §5.3 and inserting the following sentence
in lieu thereof:

“Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the consent of (i) all of the Lenders at any time there are
three (3) or fewer Lenders, and (ii) the Required Lenders, Agent and the
Documentation Agent at any time there are more than three (3) Lenders (which
consent may be withheld in either the Lenders’, the Required Lenders’, the
Agent’s or the Documentation Agent’s sole and absolute discretion), and the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral as part of the Borrowing Base.”

 

3



--------------------------------------------------------------------------------

(d) By deleting in its entirety §5.3(f) of the Credit Agreement, and inserting
in lieu thereof the following:

“(f) the Lenders, or the Required Lenders, Agent and Documentation Agent, as
required above, shall have consented to the inclusion of such Real Estate as a
Mortgaged Property, which consent may be granted in the Lenders’, Required
Lenders’, Agent’s or Documentation Agent’s sole and absolute discretion.”

(e) By modifying §8.11 by deleting the characters and figures “§7.20” and
inserting in lieu thereof the characters and figures “§7.21”.

(f) By deleting the second sentence of §27, and inserting the following two
sentences in lieu thereof:

“Notwithstanding the foregoing, no modification or waiver of the definition of
Borrowing Base Availability may occur without the written consent of Agent,
Documentation Agent and the Required Lenders. Notwithstanding the foregoing, no
modification or waiver of any of the covenants set forth in §8.7, §9.1, §9.2,
§9.3, §9.4, §9.5, §9.6, §9.7, §9.8, §9.9, §9.10, or §9.11 may occur without the
written consent of the Required Lenders.”

3. Modification to Guaranty. Notwithstanding anything to the contrary contained
in the Guaranty, under no circumstances shall the “Obligations” (as defined
therein) include any obligation that constitutes an Excluded Hedge Obligation of
any Guarantor.

4. References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement and Guaranty shall be deemed a reference to
the Credit Agreement and Guaranty as modified and amended herein.

5. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement, Guaranty and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

6. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of

 

4



--------------------------------------------------------------------------------

formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of such Persons or any of its properties or to
which any of such Persons is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Persons, other than the liens and
encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

7. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

8. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Lenders, or any
past or present officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

9. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement. Nothing in this Amendment shall be deemed or construed to constitute,
and there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents (including without limitation the Guaranty).

 

5



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

11. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

12. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

[SIGNATURES BEGIN ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

  By:  

/s/ John E. Carter

  Name:   John E. Carter   Title:   Chief Executive Officer     (CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

GUARANTORS:

CARTER VALIDUS MISSION CRITICAL REIT,

INC., a Maryland corporation

By:  

/s/ John E. Carter

Name:   John E. Carter Title:   Chief Executive Officer   (CORPORATE SEAL)

HC-2501 W WILLIAM CANNON DR, LLC, a

Delaware limited liability company

By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole member

  By:  

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General

Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL) DC-19675 W. TEN MILE, LLC, a Delaware limited liability company By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole member

  By:  

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General

Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

DC-1221 COIT ROAD, LLC, a Delaware limited

liability company

By:  

Carter/Validus Operating Partnership, LP,

a Delaware limited partnership, its sole member

  By:  

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General

Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL) DC-5000 BOWEN ROAD, LLC, a Delaware limited liability company By:  

Carter/Validus Operating Partnership, LP,

a Delaware limited partnership, its sole member

  By:  

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General

Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL) HC-8451 PEARL STREET, LLC, a Delaware limited liability company By:  

Carter/Validus Operating Partnership, LP,

a Delaware limited partnership, its sole member

  By:  

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General

Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------

HC-17322 RED OAK DRIVE, LLC, a Delaware limited liability company By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole member

    By:   Carter Validus Mission Critical     REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL) GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability limited
partnership By:   HC-1940 Town Park Boulevard, LLC, a Delaware limited liability
company, its General Partner   By:   Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its sole member         By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation, its General Partner

            By:  

/s/ John E. Carter

      Name:   John E. Carter       Title:   Chief Executive Officer      
(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

10



--------------------------------------------------------------------------------

HC-1940 TOWN PARK BOULEVARD, LLC, a

Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a   Delaware limited
partnership, its sole member   By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its General Partner

    By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       (CORPORATE
SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

11



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Daniel L. Silbert

Name:   Daniel L. Silbert Title:   Sr. Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

12



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Nathan Brenneman

Name:   Nathan Brenneman Title:   Authorized Signatory

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

14



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK By:  

/s/ Robert N. Delph

Name:   Robert N. Delph Title:   Executive Vice President

 

15